 Case: 2:19-cv-03105-SDM-EPD Doc #: 12 Filed: 04/23/20 Page: 1 of 3 PAGEID #: 61




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RE:    Reassignment of Civil Cases from the Docket of
       District Court Judge George C. Smith


                                           ORDER


       The attached cases that are currently assigned to the Honorable George C. Smith are

hereby transferred to the Honorable Sarah D. Morrison.

       IT IS SO ORDERED.




                                           ______________________________________
                                           Honorable Algenon L. Marbley
                                           Chief Judge United States District Court
    Case: 2:19-cv-03105-SDM-EPD Doc #: 12 Filed: 04/23/20 Page: 2 of 3 PAGEID #: 62


Case Number               Case Title
2:19-cv-03105-GCS-EPD     Cooper v. City of Columbus, Ohio et al
2:17-cv-00948-GCS-EPD     Cooper v. City of Columbus et al
2:19-cv-03684-GCS-CMV     Butler Animal Health Holding Company LLC et al v. Dirksmeier
                          Butler Animal Health Holding Company LLC et al v. Performance
2:19-cv-02306-GCS-CMV     Health Holdings, Inc. et al
2:19-cv-03203-GCS-EPD     Parker v. Hartley et al
2:19-cv-03114-GCS-EPD     Smith v. Sheedy Paving Inc
2:19-cv-02512-GCS-KAJ     Hetzel v. Honda of America MFG., Inc. et al
2:20-cv-01024-GCS-EPD     Brown v. Fay Servicing LLC
2:19-cv-04750-GCS-CMV     Riffle v. Cristy&#039;s Pizza, Inc. et al
2:18-cv-01589-GCS-EPD     Neal v. The J. Fred Schmidt Packing Company
2:20-cv-01745-GCS-CMV     Lopez-Tolentino v. Warden, Noble Correctional Institution
2:19-cv-00504-GCS-CMV     Rice et al v. The Village of Johnstown
2:20-cv-01483-GCS-CMV     Dhondt v. Ohio Rural Electric Cooperatives, Inc.
2:20-cv-00362-GCS-EPD     Prater v. Equifax Information Systems, LLC et al
2:19-cv-02083-GCS-CMV     Miller et al v. Pep Boys Manny Moe & Jack et al
2:19-cv-01766-GCS-EPD     Brewer et al v. Norfolk Southern Railway Company et al
2:20-cv-00401-GCS-CMV     Wickham v. Commissioner of Social Security
2:19-cv-00854-GCS-CMV     Hogren v. Commissioner of Social Security
2:19-cv-05108-GCS-CMV     Massey v. Southwest Airlines Co. et al
2:19-cv-04238-GCS-KAJ     Marcus v. Franklin Co. Sheriff, Dallas Baldwin
2:19-cv-03655-GCS-KAJ     3799 Mill Run Partners, LLC v. The City of Hilliard
2:19-cv-04831-GCS-EPD     Snead v. Commissioner of Social Security
2:19-cv-03120-GCS-CMV     MANGO v. City of Columbus et al
2:18-cv-01272-GCS-EPD     Song v. Cissna et al
                          Boards of Trustees of the Ohio Laborers Benefits v. Global Outdoor
2:19-cv-02029-GCS-KAJ
                          Solutions, LLC
2:19-cv-03107-GCS-EPD     Jeley v. Commissioner of Social Security
2:19-cv-04966-GCS-EPD     Watkins v. BLM Companies, LLC
2:17-cv-00896-GCS-EPD     Durbin v. Commissioner of Social Security
2:19-cv-04528-GCS-KAJ     Ford v. Thornton et al
2:19-cv-03331-GCS-KAJ     BNSF Logistics, LLC v. Atkinson et al
                          Laborers&#039; International Union of North America, Local 894 et al
2:18-cv-00264-GCS-CMV
                          v. Wright Traffic Control Inc. et al
2:19-cv-05441-GCS-KAJ     Hoskins et al v. Liberty Mutual Group, Inc.
2:18-cv-00682-GCS-KAJ     Graves v. Kephaco Corporation et al
2:20-cv-01411-GCS-EPD     Rumpke et al v. Lowe&#039;s Companies, Inc. et al
2:19-cv-05517-GCS-KAJ     Metts v. John M. Halliday, LLC
2:19-cv-04971-GCS-KAJ     George v. CEVA Logistics U.S., Inc.
2:19-cv-05282-GCS-EPD     DaSilva v. City of Columbus OH et al
2:20-cv-01191-GCS-EPD     Leithauser v. Aetna Life Insurance Company, et al.
2:18-cv-01759-GCS-CMV     Nealey v. Carriage Court Hilliard, LLC et al
2:19-cv-03499-GCS-KAJ     Drerup v. NetJets Aviation, Inc. et al
2:17-cv-00463-GCS-KAJ     Schaumleffel v. Muskingum University et al
    Case: 2:19-cv-03105-SDM-EPD Doc #: 12 Filed: 04/23/20 Page: 3 of 3 PAGEID #: 63


2:19-cv-03699-GCS-KAJ     Downs v. Commissioner of the Social Security
2:19-cv-03441-GCS-CMV     Scottsdale Surplus Lines Insurance Company v. King Tut, Inc. et al
2:20-cv-01881-GCS-CMV     Deitch v. State Farm Mutual Automobile Insurance Company
2:20-cv-01803-GCS-KAJ     Morris v. Warden, Noble Correctional Institute
2:18-cv-00397-GCS-KAJ     Jenkins et al v. Bound Tree Medical, LLC et al
2:18-cv-01743-GCS-EPD     Rudolph v. Allstate Insurance Company
2:17-cv-00544-GCS-EPD     Talmage, as Trustee of Ralph W. Talmage Trust et al v. Bradley et al
2:20-cv-01056-GCS-EPD     Highman et al v. Gulfport Energy Corporation
2:20-cv-00232-GCS-KAJ     Green v. Commissioner of Social Security
2:20-cv-01068-GCS-KAJ     Aarons v. Sedgwick Claims Management Service, Inc.
2:19-cv-02288-GCS-CMV     Garrett v. Ohio Fit Club, LLC et al
2:18-cv-00908-GCS-SLO     Dodson v. Mohr et al
2:19-cv-00039-GCS-CMV     Scenicview Estates, LLC v. Eclipse Resources I, LP, et al
                          Federated Rural Electric Management Corp., subrogee to Consolidated
2:19-cv-03049-GCS-EPD
                          Electric Cooperative, Inc. v. Electro Switch Corporation et al
2:18-cv-00737-GCS-KAJ     Gallagher Benefit Services, Inc. v. Moseley et al
2:19-cv-05626-GCS-KAJ     Marietta Health Care Physicians, Inc. v. Yoak
2:20-mc-00010-GCS-KAJ     Pfizer Inc v. Johnson & Johnson et al
